Hodge, Chief Justice,
concurring in part and dissenting in part.
Although I agree with the majority’s conclusion that Simpson should have appealed the Superior Court’s April 19, 2005 and July 7, 2005 Orders to the Appellate Division of the District Court, I write separately because I believe Simpson sufficiently preserved his challenge to the Superior Court’s January 27, 2010 Judgment.
I. WAIVER
While virtually all of Simpson’s appellate brief discusses the correctness of the dismissal of his claim for lack of subject matter jurisdiction, he does expressly state that the April 19, 2005 Order “was well reasoned in [Simpson]’s favor” and “ruled in favor of Simpson in all regards” except for the portion of the order referring the case to arbitration. (Appellant’s Br. 3, 6.) Moreover, Simpson’s brief contains numerous references to the Superior Court’s subsequent orders contradicting its April 19, 2005 Order. (Appellant’s Br. 8-11.) I would construe these statements as arguments that the Superior Court (1) erred in characterizing his lawsuit as frivolous when it had previously authorized his claims to proceed to trial; and (2) that Golden was not the only prevailing party in the underlying litigation. Additionally, while Simpson has failed to support these arguments with citations to legal authorities, I would hold that, in light of his pro se status and the fact that the Superior Court’s errors are apparent simply by looking at the text of the orders in question, that Simpson’s argument is sufficient for this Court to review the correctness of the attorney’s fees award.
I agree with the majority that “the rule requiring briefing and support of all arguments to this Court gives opposing parties the due process they deserve on appeal, in that they are not ambushed by unbriefed, unargued, and unsupported claims without any opportunity to respond.” But this is clearly not such a case, for at no point in her brief does Golden ever assert that Simpson has waived his right to appeal the attorney’s fee award, as *283opposed to the underlying dismissal. On the contrary, Golden identifies the attorney’s fee award as one of the issues raised on appeal, and fully addresses it on the merits.7 Under these circumstances, even if Simpson did fail to adequately preserve his claim in his appellate brief — which I would not hold — Golden clearly “waived waiver” by never invoking the waiver doctrine with respect to the attorney’s fee award and addressing all of Simpson’s claims on the merits.8
*284II. MERITS
With respect to the merits, the November 20, 2007 Order that granted Golden’s motion for attorney’s fees clearly contradicts all prior orders in the litigation, in that it says that “ [Simpson]’s suit obviously was frivolous, was conducted unreasonably, and was without foundation.” (J.A. 17.) As Simpson correctly notes in his brief, the April 19, 2005 Order had denied Golden’s motion to dismiss, and dismissed Simpson’s complaint sua sponte only because the Superior Court believed the matter was not ripe for adjudication because the arbitration purportedly required by the relevant bylaws had not occurred. (J.A. 10.) More significantly, the June 20, 2005 hearing transcript reveals that the Superior Court — after agreeing to reconsider its April 19, 2005 Order — was prepared to set a trial date, and only chose not to do so after Simpson stated that he changed his mind and wished to enter into non-binding arbitration instead. (J.A. 104.) Given that a frivolous claim is one that “is not only against the overwhelming weight of legal authority but also entirely without any basis in law or fact or without any logic supporting a change of law,” Castillo v. People, S.Ct. Crim. No. 2008-0072, 2010 V.I. Supreme LEXIS 39, at *6 (V.I. Jan. 27, 2010) (quotation marks and citation omitted), the Superior Court, having previously held that Simpson’s claims were sufficient to proceed to trial, could not have simultaneously found that Simpson’s claims were frivolous or brought in bad faith. See, e.g., Reynolds v. Beneficial Nat. Bank, 288 F.3d 277, 283 (7th Cir. 2002) (“[T]he theory of liability and damages could not be dismissed as frivolous; indeed, the case had been set for trial.”); Gillette Foods Inc. v. Bayernwald-Fruchteverwertung, GmbH, 977 F.2d 809, 814 (3d Cir. 1992) (holding that denial of motion to involuntarily dismiss a claim implies that the claim was reasonable, and thus not sanctionable); Brown v. Frey, 806 F.2d 801, 804 (8th Cir. 1986) (holding that survival of *285a motion to dismiss indicates that a claim is neither malicious nor frivolous).
Likewise, I would hold that the Superior Court erred in holding that the April 19, 2005 Order “resulted in a complete and full victory for Golden.” (J.A. 16.) Importantly, the April 19, 2005 Order did not only dismiss Simpson’s claims against Golden, but also dismissed Golden’s counterclaims against Simpson. Thus, Simpson is correct that the April 19, 2005 Order ruled partially in his favor. See, e.g., Estate of Hevia v. Portrio Corp., 602 F.3d 34, 46 (1st Cir. 2010) (holding that, when trial court dismisses plaintiff’s claims and defendant’s counterclaims, both litigants are “prevailing parties,” making it appropriate for both parties to bear their own costs). Accordingly, although I would decline to reach the merits of the April 19, 2005 and July 7, 2005 Orders, I would reverse the Superior Court’s January 27, 2010 Judgment.

 In her appellate brief, in a section titled “Statement of Issues Presented for Review,” Golden made the following representation to this Court:
The issues eligible for review in the present appeal [are] whether the Superior Court erred as a matter of law or abused its discretion in entering judgment awarding attorney’s fees to Defendant-Appellee where:
1. Extensive amounts of time were necessarily incurred by the Defendant-Appellee in order to establish that the Plaintiff-Appellant’s underlying action had no merit and, as prevailing party, Defendant-Appellee is entitled to an award of attorney’s fees; and
2. The Plaintiff-Appellant’s underlying suit obviously was frivolous, was conducted unreasonably, and was without foundation.
(Appellee’s Br. 1.) The remainder of this section states that Simpson has also appealed the underlying dismissal of his complaint for lack of subject matter jurisdiction, but contends that this issue has been waived because Simpson never appealed that order. (Appellee’s Br. 1.) In the section of her brief titled “Argument,” Golden first explains how Simpson has waived his right to appeal the April 19,2005 Order. (Appellee’s Br. 3-7.) However, the next issue — under a subheader titled “The Superior Court did not Err as a Matter of Law or Abuse its Discretion in Awarding Attorney’s Fees” — addresses the attorney’s fees issue on the merits, first by arguing that Simpson’s lawsuit was frivolous, and then by arguing that Golden was entitled to attorney’s fees as a prevailing party. (Appellee’s Br. 7-8.) In addition, Golden further explains why she believes $ 15,000 represented areasonable attorney’s fee award, and concludes by requesting that this Court affirm the attorney’s fee award on the merits. (Appellee’s Br. 8-9.)


 Requirements that a litigant not raise an argument for the first time on appeal, or support an argument with ample citation to case law, are themselves judicially created doctrines, and thus also subject to waiver. See In re Guardianship of Smith, 54 V.I. 517, 524 n.5 (V.1.2010). Consequently, appellate courts have consistently held that, if an appellant has failed to properly preserve an issue in an appellate brief, yet the appellee fails to invoke the waiver doctrine in its own appellate brief and instead argues the issue on the merits, the appellee has “waived waiver” and the appellate court may proceed to consider the issue on the merits. See, e.g., Qiu Ping Li v. Holder, 612 F.3d 603, 604 (7th Cir. 2010) (“But neither does the Board in its brief argue that the petitioner has waived or forfeited her challenge to the denial of reconsideration; it argues merely that the challenge lacks merit. The Board thus waived waiver.”); Bhan v. Gonzales, 198 Fed. Appx. 604, 604 (9th Cir. 2006) (unpublished) (“The government’s brief to the BIA never argued that Bhan had waived this issue due to his concession to the [Immigration Judge], but rather engaged his arguments on the merits. Under the circumstances, the government has waived waiver, and we may address the merits of Bhan’s petition.”) *284(citing Tokatly v. Ashcroft, 371 F.3d 613, 618 (9th Cir. 2004)); Cromeens, Holloman, Sibert, Inc. v. AB Volvo, 349 F.3d 376, 389 (7th Cir. 2003) (“Although the district court was entitled to deem the issue waived below, the Samsung Dealers have waived waiver by raising the issue here and addressing it substantively.”); United States v. Menesses, 962 F.2d 420, 425-26 (5th Cir. 1992) (government waived its waiver argument when that argument was not made in briefs, but only at oral argument); In re T.L., 859 A.2d 1087, 1090 n.6 (D.C. 2004) (explaining “waiver of the waiver” principle). See also In re T.P.S., 954 N.E.2d 673, 677, 352 Ill. Dec. 590, 2011 Ill.App (5th) 100617 (Ill. App. Ct. 2011) (“[W]aiver acts as alimitation on the parties, not the court.”).